Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-20 are pending, with Claim 1, 2, 8, 11, 12, 14, 15, 17, 19, and 20 have been amended. 
Applicant’s arguments, filed 05/06/2022, and in light of Applicant’s amendment have been fully considered and are moot in view of the new rejection (see infra). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Regarding Claims 1-10, 12-14, 16-18 and 20, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims of U.S. Patent No. 10,785,401 B2 as presented in the table below.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are broader in scope over claims of U.S. Patent 10,785,401 B2 as presented in the table below. Claims 1-10,12-14, 16-18 and 20 of the instant application are therefore not patently distinct from the earlier U.S. Patent claims and such are unpatentable for obvious-type double patenting.

Instant application
US 10785401 B2
1. A device, comprising: a non-transitory memory storing instructions; and one or more processors in communication with the non-transitory memory, wherein the one or more processors execute the instructions to: sample an initial image as image data, using a camera module; identify a first focus region, using an image classifier, wherein the image classifier identifies or tracks a first set of objects within a first optical scene information; identify a second focus region, using the image classifier, wherein the image classifier identifies or tracks a second set of objects within a second optical scene information; determine a first focus target information corresponding to the first focus region; determine a second focus target information corresponding to the second focus region; and adjust a focus, using a camera interconnect connected to the camera module, based on the first focus target information.
1. A device, comprising: a camera module, comprising: an image sensor, configured to convert a first optical scene information to a first electrical representation and convert a second optical scene information to a second electrical representation, wherein the first electrical representation includes first focus pixel information and the second electrical representation includes second focus pixel information; a lens assembly, configured to adjust focus of the first optical scene information based on a first focus control signal and adjust focus of the second optical scene information based on a second focus control signal; a controller, coupled to the image sensor and the lens assembly, and configured to continuously generate the first focus control signal based on the first focus pixel information and a first focus target information, and the second focus control signal based on the second focus pixel information and a second focus target information, and to transmit the first focus control signal and the second focus control signal to the lens assembly; a camera interconnect, coupled to the controller and to an application processor, wherein the application processor is in communication with at least one non-transitory memory, wherein the application processor executes the instructions to: identify a first focus region of the first focus pixel information, using an image classifier, wherein the image classifier identifies or tracks a first set of objects within the first optical scene information; identify a second focus region of the second focus pixel information, using the image classifier, wherein the image classifier identifies or tracks a second set of objects within the second optical scene information; generate the first focus target information corresponding to the first focus region; transmit the first focus target information to the controller through the camera interconnect; generate the second focus target information corresponding to the second focus region; transmit the second focus target information to the controller through the camera interconnect.
2. The device of claim 1, wherein the one or more processors further execute the instructions to: align a first image associated with the first optical scene information and a second image associated with the second optical scene information; and 2 blend the first image and the second image to create a first blended image.



3. The device of claim 1, wherein the device is configured such that the first focus region and the second focus region each include one or more pixel points with a radius and weight profile.


4. The device of claim 1, wherein the device is configured such that the first focus region and the second focus region each include one or more pixel points with a weight mask.

5. The device of claim 4, wherein the device is configured such that one or more weights associated with the weight mask are used to establish a focus estimate.


6. The device of claim 1, wherein the device is configured such that first information from one or more focus pixels associated with the first focus region is aggregated to generate a first focus estimate for the first focus region, the first focus estimate based on the first focus target information, and second information from one or more focus pixels associated with the second focus region is aggregated to generate a second focus estimate for the second focus region, the second focus estimate based on the second focus target information.


7. The device of claim 1, wherein the device is configured such that the first focus target information and the second focus target information each include a 2D mask of values.

8. The device of claim 2, wherein the device is configured such that the first focus target information is saved as metadata associated with the first image, and the second focus target information is saved as metadata associated with the second image.

9. The device of claim 1, wherein the device is configured such that the first focus target information and the second focus target information each includes at least one coordinate corresponding to one or more pixel points.

10. The device of claim 1, wherein the device is configured such that at least one of the first focus target information and the second focus target information is selected by a user.


12. The device of claim 2, wherein the one or more processors further execute the instructions to: capture a third image based on third focus target information, the third focus target information found between the first focus target information and the second focus target information.

13. The device of claim 12, wherein the device is configured such that the first focus target information corresponds with a first focus setting, the second focus target information corresponds with a second focus setting, and the third focus target information corresponds with a third focus setting.

14. The device of claim 13, wherein the device is configured such that the first focus setting is used to capture the first image, the second focus setting is used to capture the second image, and the third focus setting is used to capture a third image, wherein the first image, the second image, and the third image are blended to create a second blended image.


16. The device of claim 3, wherein the device is configured such that the weight profile includes a start point and an end point, with a predefined function to be applied between the start point and the end point.



17. The device of claim 2, wherein the device is configured such that blending the first image and the second image is based on at least one of focus stacking, focal plane merging, z-stacking, and focus blending.

18. The device of claim 2, wherein the device is configured such that the first blended image preserves the first focus target information and the second focus target information such that the first focus region or the second focus region may be later selected to readjust a point of focus.


2. The device of claim 1, wherein the application processor is configured to: align a first image associated the first optical scene information and a second image associated with the second optical scene information; and blend the first image and the second image to create a first blended image.


11. The device of claim 1, wherein the device is configured such that the first focus region and the second focus region each include one or more pixel points with a weight mask.


9. The device of claim 1, wherein the device is configured such that the first focus region and the second focus region each include one or more pixel points with a radius and weight profile.

12. The device of claim 11, wherein the device is configured such that one or more weights associated with the weight mask are used to establish a focus estimate.


13. The device of claim 1, wherein the device is configured such that first information from one or more focus pixels associated with the first focus region is aggregated to generate a first focus estimate for the first focus region, the first focus estimate based on the first focus target information, and second information from one or more focus pixels associated with the second focus region is aggregated to generate a second focus estimate for the second focus region, the second focus estimate based on the second focus target information.


14. The device of claim 1, wherein the device is configured such that the first focus target information and the second focus target information each include a 2D mask of values.

3. The device of claim 2, wherein the device is configured such that the first focus target information is saved as metadata associated with the first image, and the second focus target information is saved as metadata associated with the second image.


15. The device of claim 1, wherein the device is configured such that the first focus target information and the second focus target information each includes at least one coordinate corresponding to one or more pixel points.

16. The device of claim 1, wherein the device is configured such that at least one of the first focus target information and the second focus target information is selected by a user.


4. The device of claim 2, wherein the controller is configured to receive a third focus target information, the third focus target information found between the first focus target information and the second focus target information.



5. The device of claim 4, wherein the device is configured such that the first focus target information corresponds with a first focus setting, the second focus target information corresponds with a second focus setting, and the third focus target information corresponds with a third focus setting.

6. The device of claim 5, wherein the device is configured such that the first focus setting is used to capture the first image, the second focus setting is used to capture the second image, and the third focus setting is used to capture a third image, wherein the at least one first image, the at least one second image, and the third image are blended to create a second blended image.


10. The device of claim 9, wherein the device is configured such that the weight profile includes a start point and an end point, with a predefined function to be applied between the start point and the end point.



7. The device of claim 2, wherein the device is configured such that blending the first image and the second image is based on at least one of focus stacking, focal plane merging, z-stacking, and focus blending.

8. The device of claim 2, wherein the device is configured such that the first blended image preserves the first focus target information and the second focus target information such that the first focus region or the second focus region may be later selected to readjust a point of focus.

20. A computer-implemented method, comprising: sampling an initial image as image data, using a camera module; identifying a first focus region, using an image classifier; identifying a second focus region, using the image classifier; wherein the image classifier identifies or tracks a first set of objects within a first optical scene information; identifying a second focus region, using the image classifier, wherein the image classifier identifies or tracks a second set of objects within a second optical scene information; 6 determining a first focus target information corresponding to the first focus region, using a processing unit; determining a second focus target information corresponding to the second focus region, using the processing unit; and adjusting a focus, using a camera interconnect connected to the camera module, based on the first focus target information.
20. A computer-implemented method, comprising: receiving, using a controller coupled to an image sensor and a lens assembly, a first focus target information, wherein the image sensor is configured to convert a first optical scene information to a first electrical representation and convert a second optical scene information to a second electrical representation, the first electrical representation includes first focus pixel information and the second electrical representation includes second focus pixel information, and wherein the lens assembly is configured to adjust focus of the first optical scene information based on a first focus control signal and adjust focus of the second optical scene information based on a second focus control signal; continuously generating, by the controller, the first focus control signal based on the first focus target information and the first focus pixel information; transmitting, using the controller, the first focus control signal to the lens assembly; receiving, using the controller, a second focus target information; continuously generating, using the controller, the second focus control signal based on the second focus target information and the second focus pixel information; transmitting, using the controller, the second focus control signal to the lens assembly; identifying, using an application processor, a first focus region of the first focus pixel information using an image classifier, wherein the image classifier identifies or tracks a first set of objects within the first optical scene information; generating, using the application processor, the first focus target information corresponding to the first focus region; transmitting, using the application processor, the first focus target information to the controller through a camera interconnect; identifying, using the application processor, a second focus region of the second focus pixel information using the image classifier, wherein the image classifier identifies or tracks a second set of objects within the second optical scene information; generating, using the application processor, the second focus target corresponding to the second focus region; and transmitting, using the application processor, the second focus target information to the controller through the camera interconnect.


Claims 11 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 1 of U.S. Patent No. 10,785,401 B2, in view of Gattuso; Michelle N. (US 20150016693 A1, hereafter “Gattuso”). 

Regarding claim 11, is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over 10,785,401 B2 (see table above claim 1), except wherein the one or more processors further execute the instructions to: capture at least one first image based on the first optical scene information and capture at least one second image based on the second optical scene information.
However, Gattuso discloses wherein the one or more processors further execute the instructions to: capture at least one first image based on the first optical scene information and capture at least one second image based on the second optical scene information (Figs. 3-4, [0034]-[0037]: Next, after block 324, in block 326 at least one configuration parameter of the camera 224 is set based on the ROI corresponding to the highest priority face, the method 300 proceeds to block 328 to capture a still or video image. The camera parameter(s) set in block 324 can include, for example, an exposure setting and a focus setting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the one or more processors further execute the instructions to: receive updated focus target information corresponding to the identified first focus region or the identified second focus region; in response to receiving the updated focus target information, adjust the focus, based on the updated focus target information as taught by Gattuso into 10,785,401 B2. The suggestion/ motivation for doing so would be to allow particular person’s face to be well focused (Gattuso: [0004]).

Regarding claim 19, claim 19 has been analyzed and rejected with regard to claim 1 and in accordance Gattuso's further teaching on: computer program product comprising computer executable instructions stored on a non-transitory computer readable medium that when executed by a processor instruct the processor ([0022]: The main microcontroller 202 uses the workspace memory 206 to execute programs stored in the program memory 204, such as programs described by the flowchart shown in FIG. 3).

Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 1 of U.S. Patent No. 10,785,401 B2, in view of Matsuyama (US 2014/0354781A1, hereafter “Matsuyama”). 

Regarding claim 15, is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over 10,785,401 B2 (see table above claim 1), except  wherein the one or more processors further execute the instructions to: receive updated focus target information corresponding to the identified first focus region or the identified second focus region; in response to receiving the updated focus target information, adjust the focus, based on the updated focus target information.
However, Matsuyama discloses wherein the one or more processors further execute the instructions to: receive updated focus target information corresponding to the identified first focus region or the identified second focus region; in response to receiving the updated focus target information, adjust the focus, based on the updated focus target information ([0108]-[0109]&[0112]: a functional block for detecting a subject of interest may be provided separately to the image processing unit 107. In the case where the area of a subject of interest is detected, the system control unit 104 then detects the amount of shift in focus with respect to the subject of interest, from the area of the range image corresponding to the detected area of the subject of interest. The system control unit 104 then controls the focus distance of the image capture optical system 101, so as to focus on the area of the subject of interest. Since the subject of interest is likely to be important to the photographer, the chances of being able to obtain a more desirable combined image can be enhanced).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the one or more processors further execute the instructions to: receive updated focus target information corresponding to the identified first focus region or the identified second focus region; in response to receiving the updated focus target information, adjust the focus, based on the updated focus target information as taught by Matsuyama into 10,785,401 B2. The suggestion/ motivation for doing so would be to obtain a more desirable combined image could be enhanced (Matsuyama: [0112]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gattuso; Michelle N. (US 20150016693 A1, hereafter “Gattuso”).

Regarding claim 1, Gattuso teaches a device (Fig. 2: a device 200), comprising: a non-transitory memory storing instructions; and one or more processors in communication with the non-transitory memory ([0022]: Fig. 2: main microcontroller 202 uses the workspace memory 206 to execute programs stored in the program memory 204, such as programs described by the flowchart shown in Fig. 3), wherein the one or more processors execute the instructions to: 
sample an initial image as image data, using a camera module ([0028]: Figs. 2-3: a camera sensor 210 captures an image);
identify a first focus region, using an image classifier, wherein the image classifier identifies or tracks a first set of objects within a first optical scene information; identify a second focus region, using the image classifier, wherein the image classifier identifies or tracks a second set of objects within a second optical scene information (Figs. 3-4, [0029]-[0034]: microcontroller detects faces present in image data collected by the camera sensor 210 using face detection and recognition software and hardware (see Blocks 304-312)); 
determine a first focus target information corresponding to the first focus region (Figs. 3-4, [0029]-[0034]: If the detected and recognized face is the highest priority face in a reference set, the process branches to block 324 in which the microcontroller sets a Region of Interest (ROI) for the image to a region of the image that includes the highest priority face that was recognized.); determine a second focus target information corresponding to the second focus region (Figs. 3-4, [0029]-[0034]: the process branches to decision block 316 the outcome of which depends on whether there are more detected faces yet to be processed in the loop commenced in block 306. If the outcome of decision block 316 is positive meaning that there are additional detected faces to be processed, then in block 318 the method 300 advances to a next detected face present in the image captured in block 302 and thereafter loops back to block 308 described above.); 
and adjust a focus, using a camera interconnect connected to the camera module (Fig. 2, [0021]: the device 200 includes the main microcontroller 202, a program memory 204, a workspace memory 206, a display driver 208, the camera sensor (image sensor) 210, a camera focus servo 212, one or more optional wireless transceivers 214 and a user interface 216 coupled together through a system bus 218.), based on the first focus target information (Figs. 3-4, [0034]-[0037]: Next, after block 324, in block 326 at least one configuration parameter of the camera 224 is set based on the ROI corresponding to the highest priority face, the method 300 proceeds to block 328 to capture a still or video image. The camera parameter(s) set in block 324 can include, for example, an exposure setting and a focus setting).

Regarding claim 10, Gattuso teaches the device of Claim 1, in addition Gattuso discloses wherein the device is configured such that at least one of the first focus target information and the second focus target information is selected by a user ([0030]: Provisions can be made in the control programs of the device 200 to allow the user to override any automatic selections and/or to establish and alter the priority ordering of faces in the reference set.).

Regarding claim 11, Gattuso teaches the device of claim 1, in addition Gattuso discloses wherein the one or more processors further execute the instructions to: capture at least one first image based on the first optical scene information and capture at least one second image based on the second optical scene information (Figs. 3-4, [0034]-[0037]: Next, after block 324, in block 326 at least one configuration parameter of the camera 224 is set based on the ROI corresponding to the highest priority face, the method 300 proceeds to block 328 to capture a still or video image. The camera parameter(s) set in block 324 can include, for example, an exposure setting and a focus setting).

Regarding claim 19, claim 19 has been analyzed and rejected with regard to claim 1 and in accordance Gattuso's further teaching on: computer program product comprising computer executable instructions stored on a non-transitory computer readable medium that when executed by a processor instruct the processor ([0022]: The main microcontroller 202 uses the workspace memory 206 to execute programs stored in the program memory 204, such as programs described by the flowchart shown in FIG. 3).

Regarding claim 20, Method claim 20 is drawn to the method of using the corresponding device claimed in claim 1. Therefore, method claim 20 corresponds to device claim 1 and is rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 12-14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gattuso; Michelle N. (US 20150016693 A1, hereafter “Gattuso”), in view of Omori et al. (US 2016/0028948 A1, hereafter “Omori”).

Regarding claim 2, Gattuso teaches the device of Claim 1, except wherein the one or more processors further execute the instructions to: align a first image associated with the first optical scene information and a second image associated with the second optical scene information; and 2 blend the first image and the second image to create a first blended image.
However, Omori discloses wherein the one or more processors further execute the instructions to: align a first image associated with the first optical scene information and a second image associated with the second optical scene information (Figs. 3&15, [0073]-[0075]: corresponding points between plural images used in a synthesis have to be searched for); and 2 blend the first image and the second image to create a first blended image (Figs. 2&21, [0082]-[0083]: based on a focusing degree calculated in S2102, pixels (area) with the highest focusing degree in corresponding pixels (corresponding areas) are selected from the images, and the all in-focus image is thereby synthesized.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the device is configured such that at least one of the first focus target information and the second focus target information is selected by a user as taught by Omori into Gattuso device. The suggestion/ motivation for doing so would be to enable a clear image in which plural selected objects are in focus to be obtained (Omori: [0019]).

Regarding claim 12, the Gattuso and Omori combination teaches the device of Claim 2, in addition Gattuso discloses wherein the one or more processors further execute the instructions to cause the camera module to capture a third image based on third focus target information, the third focus target information found between the first focus target information and the second focus target information (Figs. 1&3, [0020]&[0031]: the device can be programmed to draw an ellipse around each face that has been detected; identifies the highest priority face that has been recognized. A ROI for image capture is established corresponding to the region of the image including the highest priority face. When there are additional detected faces to be processed, then in block 318 the method 300 advances to a next detected face present in the image captured in block 302 and thereafter loops back to block 308 described above.).

Regarding claim 13, the Gattuso and Omori combination teaches the device of Claim 12, in addition Gattuso discloses wherein the device is configured such that the first focus target information corresponds with a first focus setting, the second focus targetApplication No.: 15/643,311Attorney's Docket No.: DUELPO25A/DLO28A Page : 5 of 17 information corresponds with a second focus setting, and the third focus target information corresponds with a third focus setting (Figs. 1&3, [0020]&[0035]: the device can be programmed to draw an ellipse around each face that has been detected; identifies the highest priority face that has been recognized. In block 326 at least one configuration parameter of the camera 224 is set based on a ROI corresponding to the highest priority face, then the ROI for image capture is established corresponding to the region of the image including the highest priority face.).

Regarding claim 14, the Gattuso and Omori combination teaches the device of Claim 13, in addition Gattuso discloses wherein the device is configured such that the first focus setting is used to capture the first image, the second focus setting is used to capture the second image, and the third focus setting is used to capture the third image (Figs. 1&3, [0035]&[0045]: the device can be programmed to draw an ellipse around each face that has been detected; identifies the highest priority face that has been recognized. In block 326 at least one configuration parameter of the camera 224 is set based on a ROI corresponding to the highest priority face, then the ROI for image capture is established corresponding to the region of the image including the highest priority face.). Furthermore, Omori discloses wherein the first image, the second image and the third image are blended to create a second blended image (Figs. 2&21,[0058], [0073]& [0082]-[0083]: the images are successively captured while the focal position is decided based on the selection information, and a preferable synthesized image that conforms to the intention of the operator is thereby synthesized).
Regarding claim 17, the Gattuso and Omori combination teaches the device of Claim 2, in addition Omori discloses wherein the device is configured such that blending the first image and the on second image is based on at least one of focus stacking, focal plane merging, z-stacking, and focus blending (Figs. 2&21, [0082]-[0083]: based on the focusing degree calculated in S2102, pixels (area) with the highest focusing degree in corresponding pixels (corresponding areas) are selected from the images, and the all in-focus image is thereby synthesized).

Regarding claim 18, the Gattuso and Omori combination teaches the device of Claim 2, in addition Omori discloses wherein the device is configured such that the first blended image preserves the first focus target information and the second focus targetApplication No.: 15/643,311Attorney's Docket No.: DUELPO25A/DLO28A Page : 6 of 17 information such that the first focus region or the second focus region may be later selected to readjust a point of focus (Figs. 2&21,[0058], [0073]& [0082]-[0083]: based on the focusing degree calculated in S2102, pixels (area) with the highest focusing degree in corresponding pixels (corresponding areas) are selected from the images, and the all in-focus image is thereby synthesized. The images are successively captured while the focal position is decided based on the selection information, and a preferable synthesized image that conforms to the intention of the operator is thereby synthesized).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gattuso; Michelle N. (US 20150016693 A1, hereafter “Gattuso”), in view of Chen (US 2008/0151097 A1, hereafter “Chen”).
Regarding claim 4, Gattuso teaches the device of Claim 1, except wherein the device is configured such that the first focus region and the second focus region each include one or more pixel points with a weight mask.
However, Chen discloses wherein the device is configured such that the first focus region and the second focus region each include one or more pixel points with a weight mask (Fig. 3, [0022]: a cross mask 20 is used to perform a convolution calculation on an image 21, and the convolution sum is a definition value of the image 21 that serves as a focus value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the device is configured such that the first focus region and the second focus region each include one or more pixel points with a weight mask as taught by Chen into Gattuso device. The suggestion/ motivation for doing so would be such that the time required for focus searching is greatly reduced, and focus searching efficiency is improved (Chen: [0029]).

Regarding claim 5, the Gattuso and Chen combination teaches the device of Claim 4, in addition Chen discloses wherein the device is configured such that one or more weights associated with the weight mask are used to establish a focus estimate ([0022]-[0024]: After the results of all the operations are added together, the definition value of the image 21 is obtained. during the initializing process, the image contrast 41, the image definition 42, and the image intensity 43 of the image 21 obtained through the above processes are normalized, and are added together to serve as a focus value 44, and the focus position 45 is searched according to the focus value 44).. The suggestion/ motivation for doing so would be such that the time required for focus searching is greatly reduced, and focus searching efficiency is improved (Chen: [0029]).

Regarding claim 6, Gattuso teaches the device of Claim 1, except wherein the device is configured such that first information from one or more focus pixels associated with the first focus region is aggregated to generate a first focus estimate for the first focus region, the first focus estimate based on the first focus target information, and second information from one or more focus pixels associated with the second focus region is aggregated to generate a second focus estimate for the second focus region, the second focus estimate based on the second focus target information.
However, Chen discloses wherein the device is configured such that first information from one or more focus pixels associated with the first focus region is aggregated to generate a first focus estimate for the first focus region, the first focus estimate based on the first focus target information, and second information from one or more focus pixels associated with the second focus region is aggregated to generate a second focus estimate for the second focus region, the second focus estimate based on the second focus target information ([0022]&[0024]: a cross mask 20 is used to perform a convolution calculation on an image 21, and the convolution sum is a definition value of the image 21 that serves as a focus value. After the results of all the operations are added together, the definition value of the image 21 is obtained. during the initializing process, the image contrast 41, the image definition 42, and the image intensity 43 of the image 21 obtained through the above processes are normalized, and are added together to serve as a focus value 44, and the focus position 45 is searched according to the focus value 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the device is configured such that first information from one or more focus pixels associated with the first focus region is aggregated to generate a first focus estimate for the first focus region, the first focus estimate based on the first focus target information, and second information from one or more focus pixels associated with the second focus region is aggregated to generate a second focus estimate for the second focus region, the second focus estimate based on the second focus target information as taught by Chen into Gattuso device. The suggestion/ motivation for doing so would be such that the time required for focus searching is greatly reduced, and focus searching efficiency is improved (Chen: [0029]).

Regarding claim 7, Gattuso teaches the device of Claim 1, except wherein the device is configured such that the first focus target information and the second focus target information each include a 2D mask of values.
However, Chen discloses wherein the device is configured such that the first focus target information and the second focus target information each include a 2D mask of values ([0022]: the shape of the mask 20 is symmetric, and weight values a1 to a8 and weight positions are mainly configured. The weight on the mask 20 is multiplied by the pixel value corresponding to each weight position on the image 21 through the convolution process). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the device is configured such that the first focus target information and the second focus target information each include a 2D mask of values as taught by Chen into Gattuso device. The suggestion/ motivation for doing so would be such that the time required for focus searching is greatly reduced, and focus searching efficiency is improved (Chen: [0029]).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gattuso; Michelle N. (US 20150016693 A1, hereafter “Gattuso”), Matsuyama (US 2014/0354781A1, hereafter “Matsuyama”).

Regarding claim 3, Gattuso teaches the device of Claim 1, except wherein the device is configured such that the first focus region and the second focus region each include one or more pixel points with a radius and weight profile.
However, Matsuyama discloses wherein the device is configured such that the first focus region and the second focus region each include one or more pixel points with a radius and weight profile (Figs. 14-15, [0115],[0118]: in a captured image 1211, focus distance is generated based on a square frame 610 (radius) indicating the subject of interest, and weighted area of the detected subject of interest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the device is configured such that the first focus region and the second focus region each include one or more pixel points with a radius and weight profile as taught by Matsuyama into Gattuso device. The suggestion/ motivation for doing so would be to enhance focus accuracy (Matsuyama: [0007]).
Regarding claim 15, Gattuso teaches the device of Claim 1, except wherein the one or more processors further execute the instructions to: receive updated focus target information corresponding to the identified first focus region or the identified second focus region; in response to receiving the updated focus target information, adjust the focus, based on the updated focus target information.
However, Matsuyama discloses wherein the one or more processors further execute the instructions to: receive updated focus target information corresponding to the identified first focus region or the identified second focus region; in response to receiving the updated focus target information, adjust the focus, based on the updated focus target information ([0108]-[0109]&[0112]: a functional block for detecting a subject of interest may be provided separately to the image processing unit 107. In the case where the area of a subject of interest is detected, the system control unit 104 then detects the amount of shift in focus with respect to the subject of interest, from the area of the range image corresponding to the detected area of the subject of interest. The system control unit 104 then controls the focus distance of the image capture optical system 101, so as to focus on the area of the subject of interest. Since the subject of interest is likely to be important to the photographer, the chances of being able to obtain a more desirable combined image can be enhanced).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the one or more processors further execute the instructions to: receive updated focus target information corresponding to the identified first focus region or the identified second focus region; in response to receiving the updated focus target information, adjust the focus, based on the updated focus target information as taught by Matsuyama into Gattuso device. The suggestion/ motivation for doing so would be to obtain a more desirable combined image could be enhanced (Matsuyama: [0112]).
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the Gattuso and Omori combination as applied to claim 2 above, in view of Lee et al. (US 2014/0009636 A1, hereafter “Lee”).

Regarding claim 8, the Gattuso and Omori combination teaches the device of Claim 2, in addition Omori discloses focal position information that provides the best focus, which is detected by control by the focus control unit 103-1 of the control unit 103, is recorded in the storage apparatus 105 (S204); except wherein the device is configured such that the first focus target information is saved as metadata associated with the first image, and the second focus target information is saved as metadata associated with the second image.
However, Lee discloses wherein the device is configured such that the first focus target information is saved as metadata associated with the first image, and the second focus target information is saved as metadata associated with the second image ([0029]: Focus values of each focus area are measured by using a focus window of an image signal processor (ISP), and stored in a metadata form with an image. The metadata is used for searching the maximum focus value in a selected focus area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the device is configured such that the first focus target information is saved as metadata associated with the first image, and the second focus target information is saved as metadata associated with the second image as taught by Lee into Gattuso and Omori combination. The suggestion/ motivation for doing so would be to allow searching the maximum focus value in a selected focus area (Lee: [0029]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gattuso; Michelle N. (US 20150016693 A1, hereafter “Gattuso”), in view of Ng et al. (US 2013/0342526 A1 , hereafter “Ng”).

Regarding claim 9, Gattuso teaches the device of Claim 1, except wherein the device is configured such that the first focus target information and the second focus target information each includes at least one coordinate corresponding to one or more pixel points.
However, Ng discloses wherein the device is configured such that the first focus target information and the second focus target information each includes at least one coordinate corresponding to one or more pixel points ([0015]: Depth-assigned content can be associated with XYZ coordinates, and/or it can be associated with objects, regions, and/or zones within the image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the device is configured such that the first focus target information and the second focus target information each includes at least one coordinate corresponding to one or more pixel points as taught by Ng into Gattuso device. The suggestion/ motivation for doing so would be to allow the content item to be processed and/or displayed in connection with images (Ng: [0013]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the Gattuso and Matsuyama combination  as applied to claim 3 above, in view of Matsuyama (US 2013/0070145 A1, hereafter “Matsuyama’145”).

Regarding claim 16 the Gattuso and Matsuyama combination teaches the device of Claim 3, except wherein the device is configured such that the weight profile includes a start point and an end point, with a predefined function to be applied between the start point and the end point.
However, Matsuyama’145 discloses wherein the device is configured such that the weight profile includes a start point and an end point, with a predefined function to be applied between the start point and the end point ([0047] In Fig. 3C: a first touch position designated by the user's index finger comes close to the second touch position designated by the thumb. A frame 304 is displayed at the first touch position designated by the moving index finger, indicating that the control unit 108 is tracking the touch position designated by the user. The control unit 108 changes the focus area in accordance with the positional relationship between the first touch position and the second touch position. More specifically, the focus area is gradually moved in accordance with the speed of the change in the distance between the first area and the second area. In addition, an arrow 303 is displayed as a guide from the first touch position first designated by the index finger to the frame 302 indicating the second focusing target).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the device is configured such that the weight profile includes a start point and an end point, with a predefined function to be applied between the start point and the end point as taught by Matsuyama’145 into the Gattuso and Matsuyama combination. The suggestion/ motivation for doing so would be to allow a user to designate a desired focus area without temporarily hiding the focusing target object with a finger or the like and missing a motion or facial expression   (Matsuyama’145: [0111]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YE LIN can be reached on 571-272-8597.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELAAZIZ TISSIRE/  
Primary Examiner, Art Unit 2697